          Case 1:19-cr-00374-JMF Document 94 Filed 10/02/20 Page 1 of 2
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     October 1, 2020

BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Avenatti, 19 Cr. 374 (JMF)

Dear Judge Furman:

       The Government respectfully submits this letter on behalf of the parties pursuant to the
Court’s Order issued on September 28, 2020 (Dkt. No. 92).

        The parties request that the Court adjourn the conference presently scheduled for
October 13, 2020, at 10:00 a.m., to a date and time convenient to the Court during the week
beginning November 30, 2020. The parties request that the Court exclude time pursuant to the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), between October 13, 2020, and the date for which
the conference is rescheduled, in order to permit the defense to continue reviewing the discovery
materials produced by the Government.

       The parties agree that, if the conference proceeds on October 13, 2020, it should be held
remotely by telephone in light of the ongoing COVID-19 pandemic. The defendant consents to
doing so.

       The defendant presently is on temporary release pursuant to 18 U.S.C. § 3142(i) granted
by the United States District Court for the Central District of California. The parties will advise
the Court in the event that the defendant’s custody status changes.
          Case 1:19-cr-00374-JMF Document 94 Filed 10/02/20 Page 2 of 2

Honorable Jesse M. Furman
United States District Judge
October 1, 2020
Page 2


                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney


                                            By:
                                                   Matthew D. Podolsky
                                                   Robert B. Sobelman
                                                   Assistant United States Attorneys
                                                   (212) 637-1947/2616


cc:    Robert M. Baum, Esq. (by ECF)
       Andrew J. Dalack, Esq. (by ECF)
       Tamara L. Giwa, Esq. (by ECF)
      The conference is hereby ADJOURNED, but only to November 10, 2020, at 10:00 a.m. -
      which is before the internal SDNY deadline by which the Court would need to submit the
      case to be tried by jury in 2021 under the COVID-19 jury trial protocols. Counsel should be
      prepared to address a new trial date at the conference. Time is excluded in the interests of
      justice from today, until November 10, 2020 for the reasons listed by the Government. SO
      ORDERED.



                                                  October 1, 2020
